Citation Nr: 0840277	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 18, 1961 to 
September 17, 1961, and from June 3, 1966 to June 20, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO found that new and 
material evidence had not been received to reopen the claim 
for service connection for lumbar spine disability as 
secondary to service-connected right knee disability.  In 
December 2005, the Board reopened the veteran's claim, and 
sought additional evidentiary development.  The Board 
remanded the case for additional evidentiary development 
again in March 2007.  


FINDING OF FACT

Competent medical evidence does not indicate that the 
veteran's low back disability is related to his military 
service, or was caused or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2003, prior to the initial 
adjudication of his claim in the June 2003 rating decision at 
issue.  Additional VCAA notice letters were provided in 
December 2003, January 2006, and March 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.  In addition, the January 2006 and March 
2007 letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal, 
consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2006 and March 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

After issuance of the March 2007 letter, and opportunity for 
the veteran to respond, the June 2008 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an statement of the case or SSOC, is sufficient to 
cure a timing defect).

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA medical records, private 
physicians' statements, and reports of VA examinations.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a), as amended by 38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Hickson/Wallin element (1), current 
disability, a May 1998 VA examination resulted in a diagnosis 
of multilevel degenerative disc disease of the lumbar spine.  
Clinical evidence also reflects a diagnosis of lumbar spinal 
stenosis.  The veteran underwent back surgery in October 
2002.  The first Hickson/Wallin element has clearly been 
satisfied. 

In reviewing the service treatment records, the Board notes 
that in June 1966 the veteran injured his right knee when 
stepping down from a truck, sustaining a severe fracture of 
the right proximal tibia.  He had an open reduction of the 
fracture as well as a lateral meniscectomy.  The records, 
however, document no complaint, finding or diagnosis 
regarding the back, at this time or any other.  The veteran's 
spine was clinically evaluated as normal on discharge 
examination in July 1966.  

Despite the veteran's current assertions, given that no low 
back complaint or symptomatology was exhibited by him during 
service, the Board finds that the preponderance of the 
probative evidence shows he did not sustain an injury to his 
low back during service.  In so deciding, the Board finds 
pertinent the fact that the veteran never reported any in-
service injury to his back during VA examinations in July 
1970 and May 1990, or during personal testimony in April 1991 
when seeking an increased rating for his service-connected 
right knee disability.  Hickson element (2) has therefore not 
been.  

Wallin element (2) has been met, however.  Service connection 
is in effect for a right knee disability.

Now the Board will discuss the final Hickson/Wallin element, 
medical nexus.  Regarding direct service connection, the 
evidence in favor of the veteran's claim consists of multiple 
opinions (May 2005, September 2005, and August 2007) from Dr. 
M.P. maintaining that the veteran's current back problems are 
related to his back injury in service while "jumping off a 
troop transport."  The evidence against the claim consists 
of a March 2008 VA examiner's addendum opinion that there was 
no evidence that the veteran's low back condition was a 
result of or related to the in-service 1966 injury.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).
After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against the 
veteran's claim for service connection for a low back 
disability on a direct basis.  Initially, the Board notes 
that it is unclear that Dr. M.P. reviewed the veteran's 
entire claims file in formulating his opinion.  While Dr. 
M.P. noted in his May 2005 statement that he reviewed the 
veteran's "chart and medical records" there is no 
indication of what records this encompassed.  Most 
importantly, there is no indication that Dr. M.P. reviewed 
the veteran's service treatment records.  Indeed, a reading 
of Dr. M.P.'s statement suggests that he did not.  In support 
of this conclusion, the Board notes that the first sentence 
of Dr. M.P.'s statement reads:

Please note that in reviewing your chart 
and medical records, it is obvious that 
you had no pain prior to the accident in 
the service, that is when you jumped off 
a troop transport and following this, you 
had both knee and back pain.  

However, as noted above, the service treatment records are 
completely negative for any low back complaints at the time 
of the 1966 injury or at any point thereafter.  In fact, the 
post-service medical evidence is silent for any complaints 
regarding the low back until 1998, 32 years after service.  
Therefore, it is clear that any assertion that the veteran 
had back pain following the in-service injury (presumably at 
that time or shortly thereafter) must have come from the 
veteran himself and not an objective review of the clinical 
record.  Dr. M.P.'s opinion is therefore not entitled to 
probative weight.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993) (an opinion based 
upon an inaccurate factual premise has no probative value).

In contrast, the VA examiner's March 2008 opinion that there 
was no relationship between the 1966 injury and the veteran's 
low back disability was based on a review of the claims file, 
"including all service medical records."  

The veteran has asserted that his low back disability is 
related to his military service.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The opinion of the 
veteran on medical matters such as nexus are accordingly 
lacking in probative value, in regard to the low back claim.

In regard to the final Wallin element, medical nexus, the 
record contains a VA examiner's June 1998 addendum opinion 
and a May 2006 VA examiner's opinion that the veteran's low 
back disability was not caused or aggravated by the service-
connected right knee disability.  There has been no medical 
opinion offered in response to contradict these medical 
conclusions against service connection on a secondary basis.  
In this regard, the Board points out that Dr. M.P.'s opinions 
addressed the question of direct service connection only.  

As noted above, the veteran is not competent to offer a 
medical opinion attributing a disability to a service-
connected condition.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Under these circumstances, the Board concludes finds that the 
claim for service connection must be denied on both a direct 
and secondary basis.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Entitlement to service connection for a low back disability, 
including as secondary to service-connected right knee 
disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


